181 F.2d 95
UNITED STATES of Americav.Carl Emil Ludwig KREPPER, Appellant.
No. 10109.
United States Court of Appeals Third Circuit.
Submitted March 7, 1950.
Decided April 20, 1950.

On Appeal from the the United States District Court for the District of New Jersey; Thomas F. Meaney, Judge.
Carl Krepper, pro se.
Alfred E. Modarelli, Edward V. Ryan, Newark, N. J., for respondent.
Before BIGGS, Chief Judge, and HASTIE, Circuit Judge, and LEDERLE, District Judge.
PER CURIAM.


1
The appellant, Krepper, invoking the provisions of Section 2255 of Title 28, United States Code, the so-called "coram nobis" section, seeks to have the court below vacate judgments of conviction and sentence rendered against him. Krepper's conviction was upheld in an exhaustive opinion filed in this court. See 159 F.2d 958, certiorari denied 330 U.S. 824, 67 S. Ct. 865, 91 L.Ed. 1275. The issues raised by his present application are adequately disposed of in the opinion of the court below. 86 F.Supp. 862.


2
The grounds upon which Krepper seeks to set aside the judgments do not suggest that he has been denied constitutional rights. We agree with the ruling of the court below that it was unnecessary to conduct a hearing. The order appealed from will be affirmed.